Case 8:21-cv-00126-SCB-TGW Document 1 Filed 01/15/21 Page 1 of 19 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


WESLEY KENYON,

               Plaintiff,                             Case No.:
v.

OAK HILL MANAGEMENT FLORIDA,
LLC,

            Defendant.
___________________________________/

                     COMPLAINT AND DEMAND FOR JURY TRIAL

       COMES NOW, Plaintiff, WESLEY KENYON, by and through his undersigned counsel

and sues the Defendant, OAK HILL MANAGEMENT FLORIDA, LLC (hereinafter referred to

“Defendant”) and states as follows:

                                JURISDICTION AND VENUE

       1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331, 1367.

       2.      Venue lies within the United States District Court for the Middle District of Florida,

Tampa Division because a substantial part of the events giving rise to this claim occurred in this

Judicial District and is therefore proper pursuant to 28 U.S.C. 1391(b).

                                            PARTIES

       3.      Plaintiff, WESLEY KENYON, is an adult resident of Pinellas County, Florida. At

all times material, Plaintiff was an employee of Defendant within the meaning of the Title VII of

the Civil Rights Act of 1964 and the Florida Civil Rights Act.

       4.      Defendant, OAK HILL MANAGEMENT FLORIDA, LLC, is a Foreign Limited

Liability Company authorized and doing business in this Judicial District. At all times material,
Case 8:21-cv-00126-SCB-TGW Document 1 Filed 01/15/21 Page 2 of 19 PageID 2




OAK HILL MANAGEMENT OF FLORIDA, LLC, employed Plaintiff. At all times material,

Defendant employed the requisite number of employees and, therefore, is an employer as defined

by the Title VII of the Civil Rights Act of 1964 and the Florida Civil Rights Act.

                                    GENERAL ALLEGATIONS

        5.      At all times material, Defendant acted with malice and reckless disregard for

Plaintiff’s federal and state protected rights.

        6.      At all times material, Plaintiff was qualified to perform his job duties within the

legitimate expectations of his employer.

        7.      Plaintiff has retained the undersigned counsel to represent him in this action and is

obligated to pay them a reasonable fee for their services.

        8.      Plaintiff requests a jury trial for all issues so triable.

                             ADMINISTRATIVE PREREQUISITES

        9.      On September 26, 2019, Plaintiff timely filed his Charge of Discrimination with

the Equal Employment Opportunity Commission (“EEOC”) and the Florida Commission on

Human Relations (“FCHR”).

        10.     On October 20, 2020, the EEOC issued a Dismissal and Notice of Rights related to

Plaintiff’s Charge of Discrimination. This Complaint is filed within ninety (90) days of the

issuance of the Dismissal and Notice of Rights; therefore, Plaintiff has met all conditions precedent

to filing this Complaint.

        11.     Plaintiff has satisfied all conditions precedent, therefore jurisdiction over this claim

is appropriate pursuant to Chapter 760, Florida Statutes, because more than one-hundred and

eighty (180) days have passed since the filing of the Charge.
Case 8:21-cv-00126-SCB-TGW Document 1 Filed 01/15/21 Page 3 of 19 PageID 3




                                  FACTUAL ALLEGATIONS

       12.     Plaintiff is a 31-year-old homosexual male.

       13.     In or around October 2018, Plaintiff began his employment with Defendant as a

Leasing Specialist, working at Defendant’s Providence at Palm Harbor apartment complex.

       14.     During Plaintiff’s employment with Defendant, Plaintiff regularly received

compliments and positive reviews from residents and was provided a letter of reference from a

resident for his work ethic. Moreover, after just a few months of employment, Plaintiff received

an annual bonus for 2018.

       15.     On November 28, 2018, Defendant’s Owner, Benjamin Willner, emailed Plaintiff

and told Plaintiff: “Your reputation precedes you and even with all the hype everyone has been

raving about, you still managed to exceed all expectation!” Willner told Plaintiff that Defendant

was “fortunate” to have him and looked forward to growing together. In addition, Willner

instructed Lia Juliano (Director of Operations) and Nathan Naugle (Regional Manager) to involve

Plaintiff in Defendant’s marketing and social media. To that end, Defendant provided Plaintiff

access to Defendant’s Instagram account.

       16.     Shortly after Plaintiff’s employment commenced with Defendant, Plaintiff’s co-

workers began regularly harassing Plaintiff because of his sex and/or sexual orientation. Plaintiff

regularly told his co-workers to stop, but they refused.

       17.     During Plaintiff’s first month of employment, Ivan Rivera (Maintenance) stated to

Plaintiff that he did not know how someone can “be gay” and that his “ass” is “exit only.” Billy

Markley (Maintenance) responded: “I don’t get that shit either.” Rivera, Markley, and Jesus Rojas

(Maintenance Supervisor) all looked at Plaintiff and laughed. Brittany Medina (Community

Manager) was present and said nothing to protect Plaintiff.
Case 8:21-cv-00126-SCB-TGW Document 1 Filed 01/15/21 Page 4 of 19 PageID 4




       18.     Members of the maintenance department continued to make harassing and

discriminatory comments, including, but not limited to:

               a.      Rivera regularly said to Plaintiff: “hey fag, what’s up?”

               b       Rivera and Markley regularly called Plaintiff “gay boy.”

               c.      Rivera regularly made fun of Plaintiff’s voice.

       19.     In addition, Rivera and Markley consistently talked to Plaintiff about women’s

bodies and heterosexual sex in extremely graphic terms. Medina also made sexual comments in

the workplace and joked that the staff “probably” needed to re-take the sexual harassment course.

       20.     On or about November 12, 2018, Plaintiff agreed to take Rivera to pick up lunch

since Rivera’s car was having issues. When Rivera got in the car, the stated: “We are cool as long

as you don’t try any of that gay shit.” Plaintiff reported Rivera’s behavior to Medina and explained

that this was becoming a common occurrence. Medina responded: “they are just joking around

with you.”

       21.     Medina was consistently dismissive of Plaintiff’s complaints and told Plaintiff that

she did not like confrontation.

       22.     On or about November 16, 2018, Rivera and Markley yelled “hey fag!” to a resident

in the presence of Plaintiff. Again, Plaintiff complained to Medina and told her that Rivera often

referred to Plaintiff as “fag.” Medina shrugged off Plaintiff’s complaint and said that they were

“just being themselves.”

       23.     In or around the week of November 19, 2018, Plaintiff’s back hurt, and Rivera

offered to crack Plaintiff’s back if Plaintiff did not “get excited.” Medina witnessed the event

and, again, she said nothing.
Case 8:21-cv-00126-SCB-TGW Document 1 Filed 01/15/21 Page 5 of 19 PageID 5




        24.     On or about December 12, 2018, a discussion took place regarding secret Santa/gift

exchange. Rivera asked what would happen if Plaintiff received tools and did not like it because

Plaintiff wanted “some Bath and Body Works shit.” Again, Plaintiff talked to Medina about the

comment. Medina brushed it off and said that Rivera was “just joking around.”

        25.     On or about December 14, 2018, Markley yelled “gay!” over the walkie talkie.

Both Plaintiff and Medina heard the comment, but Medina did nothing to stop the behavior.

        26.     In or around February or March 2019, Naugle denied Plaintiff access to

Defendant’s Instagram account.

        27.     On or about February 3, 2019, Plaintiff attended a Super Bowl party at Medina’s

home. During the party, Troy (last name unknown, Property Manager) slapped Plaintiff so hard

in the thigh that it left a mark.

        28.     On or about February 28, 2019, Rivera told Plaintiff: “You look like a gay Drop

Dead Fred.” Rivera continued with this “joke” for the next few weeks.

        29.     On or about March 11, 2019, Markley took a file from the closet and commented

to Plaintiff: “Look, I’m coming out of the closet, don’t get any ideas though.” Once again, Plaintiff

complained to Medina and she ignored his complaint.

        30.     On or about March 14, 2019, the staff was having lunch for Plaintiff’s birthday and

Medina brought up the attractiveness of a particular actor. Plaintiff agreed that he is “beautiful”,

and Rivera interrupted: “dude, don’t talk about two dudes like that, I’m trying to eat here.” Rivera

continued to say that the thought of two men together is “disgusting” and that if he thought about

it, he would “be sick.”

        31.     In or around the week of April 22, 2019, Rivera was again commenting to Plaintiff

about women’s bodies in graphic detail. Plaintiff complained to Medina and Medina said that she
Case 8:21-cv-00126-SCB-TGW Document 1 Filed 01/15/21 Page 6 of 19 PageID 6




would speak with Rivera. Plaintiff followed up with Medina to confirm that she spoke with Rivera

and Medina told Plaintiff that it was not his “business.”

          32.   In or around the week of April 22, 2019, Plaintiff complained to Emily Kulp

(Assistant Manager) about how Rivera spoke to him; in particular, how Rivera called Plaintiff “gay

boy.” Kulp said that she would talk to Medina. Plaintiff is unaware if Kulp spoke to Medina.

Nevertheless, the harassing and discriminatory behavior continued.

          33.   On April 24, 2019, Plaintiff was written up for not checking voicemails before he

left for the day, which was outside of Plaintiff’s control due to computer issues.

          34.   In May 2019, Plaintiff complained to Medina that Rivera and Markley were making

fun of his voice and telling gay jokes. Medina responded that they only tease people because they

like them.

          35.   On June 6, 2019, Plaintiff was written up by Medina for failing to notify alert

maintenance of an emergency work order, despite the fact that Plaintiff notified them via walkie

talkie.

          36.   On or about June 13, 2019, Markley yelled to Rivera in Plaintiff’s presence: “get

off my ass, faggot!” Again, Medina heard the comment and did nothing.

          37.   On June 18, 2019, Medina issued Plaintiff a write-up. Plaintiff refused to sign the

reprimand because he disagreed that he engaged in any infraction.

          38.   On June 21, 2019, Medina issued Plaintiff a write-up. Plaintiff refused to sign the

reprimand because he disagreed that he engaged in any infraction.

          39.   Plaintiff’s co-workers committed the same or worse workplace infractions

compared to Plaintiff but were not reprimanded for their behavior.
Case 8:21-cv-00126-SCB-TGW Document 1 Filed 01/15/21 Page 7 of 19 PageID 7




        40.     On June 25, 2019, Plaintiff made a complaint to Nathan Naugle regarding the

harassment and discrimination. Plaintiff provided Naugle with specific incidences of harassment

and discrimination. During the meeting, Plaintiff reminded Medina that he went to her multiple

times about the discrimination and harassment, but Medina did nothing. Medina claimed that

Plaintiff did not talk to her about it.

        41.     On June 26, 2019, all staff at Providence of Palm Harbor were required to sign a

document agreeing that they would not exhibit any forms of inappropriate behavior. Nevertheless,

the harassment, discrimination, and retaliation toward Plaintiff continued.

        42.     On or about July 11, 2019, Rivera transferred to one of Defendant’s other

properties.   However, Rivera continued to live at Defendant’s Providence at Palm Harbor

apartment complex where Plaintiff worked.

        43.      On or about July 20, 2019, Markley asked Plaintiff for a light bulb. Plaintiff could

only find an oddly shaped bulb and asked Markley what the bulb was meant for. Markley

responded: “I don’t know, but don’t go getting excited, it’s not a butt plug.”

        44.     On or about August 5, 2019, Jason Ricklemann became the new Assistant Manager.

Quickly, Ricklemann joined in the sex-based commentary.

        45.     On or about August 12, 2019, Ricklemann showed Plaintiff an inappropriate sex-

based picture on his phone.

        46.     On September 5, 2019, Plaintiff’s attorneys sent a letter to Defendant. In particular,

Plaintiff’s counsel demanded that Defendant investigate Plaintiff’s claims and prevent future

instances of discrimination in the workplace.

        47.     On September 25, 2019, Plaintiff filed his Charge of Discrimination with the Equal

Employment Opportunity Commission.
Case 8:21-cv-00126-SCB-TGW Document 1 Filed 01/15/21 Page 8 of 19 PageID 8




       48.     By October 2019, Plaintiff’s co-workers were not inviting him to coffee breaks and

Naugle avoided Plaintiff or gave him one-word answers. Moreover, Medina began shutting her

office door and telling Plaintiff not to bother her.

       49.     On or about December 9, 2019, Plaintiff was hungry and ate a big lunch. Medina

noticed and called Plaintiff “tubba wubba” and “silly little piglet.”

       50.     On December 11, 2019, Plaintiff was placed on a paid suspension pending

Defendant’s investigation. During Plaintiff’s suspension, Ricklemann told residents and prospects

that Plaintiff no longer worked for Defendant.

       51.     Additionally, Defendant only paid Plaintiff for 39 hours of his suspension rather

than 40.

       52.     During Plaintiff’s suspension, Plaintiff was interviewed by Lia Juliano (Director of

Operations). Plaintiff generally provided Juliano with the acts of discrimination, harassment, and

retaliation. Furthermore, Plaintiff told Juliano that he repeatedly complained to Naugle and

Medina, but they did not take action to stop the discrimination and harassment. Juliano took notes

during the conversation.

       53.     During Plaintiff’s suspension, Medina was terminated from her employment with

Defendant.

       54.     Similarly, during Plaintiff’s suspension, Rivera was terminated from his

employment with Defendant.

       55.     Ricklemann, Markley, and Rojas were all retained.

       56.     On December 16, 2019, Rivera sent Plaintiff an Instagram message stating: “I hope

you are happy for what you did. Trust and believe this didn’t hurt me bro. You will pay for this.
Case 8:21-cv-00126-SCB-TGW Document 1 Filed 01/15/21 Page 9 of 19 PageID 9




Carma [sic] is a bitch. Especially when you lie. Good luck to you.” Plaintiff reported the threat

to Naugle and Naugle said he would talk to Rivera.

        57.    On December 18, 2019, Plaintiff returned to work following his suspension. Upon

Plaintiff’s return, he observed that his drawers and computer were searched and that Defendant

took away his keys to the Assistant Manager and Community Manager’s offices.

        58.    Moreover, Plaintiff’s login was changed, and his access was restored the day before

he returned to work.

        59.    That same day (December 18, 2019), lunch was brought in for everyone except

Plaintiff.

        60.    Additionally, Rivera—who was terminated but still living on property—

approached Plaintiff and said: “how did you manage to get your job back, man?” Plaintiff was

startled and told Rivera that he did not lose his job. In a rude and sarcastic manner, Rivera

responded: “I appreciate what you did, man. Thanks a lot for lying.” Plaintiff promptly reported

Rivera to Naugle and told Naugle that he did not feel comfortable working by himself that

weekend.

        61.    On or about December 20, 2019, Plaintiff received his annual review. The review

was not as positive as the review from the prior year and Plaintiff refused to sign as he disagreed

with much of it.

        62.    In or around late December 2019, Aaron Valenzuela became the new Community

Manager. Immediately, Valenzuela began micromanaging Plaintiff and talking down to Plaintiff.

When Plaintiff asked Valenzuela a question, Valenzuela responded abrasively.

        63.    On or about December 30, 2019, Ricklemann criticized Plaintiff for not working a

day on which Plaintiff was not scheduled. Plaintiff received a verbal counseling.
Case 8:21-cv-00126-SCB-TGW Document 1 Filed 01/15/21 Page 10 of 19 PageID 10




       64.     Plaintiff was not paid his annual bonus for 2019 despite Naugle and Medina telling

Plaintiff that he would receive the bonus. By comparison, Plaintiff’s co-workers who were written

up or were intoxicated on the job received their bonuses.

       65.     Plaintiff asked Naugle why he did not receive the bonus and was told that it was

“merit based.” Plaintiff asked for the criteria Defendant used to determine merit and Naugle told

Plaintiff: “We don’t have anything like that.”

       66.     On or about January 16, 2020, Plaintiff was informed by Valenzuela that he was

required to work every Saturday for the indefinite future and was no longer permitted to work

through his lunch.

       67.     On or about January 20, 2020, Plaintiff emailed Ben Willner (Owner) and provided

a detailed complaint of retaliation. Plaintiff also told Willner that he was dealing significant stress

from the job because he was so worry about going into work.

       68.     On or about January 22, 2020, Defendant closed the office at 4:00 p.m. for a

company party. Plaintiff did not feel comfortable attending the party and was required by Aaron

Valenzuela (Community Manager) to continue working until 5:30 p.m.

       69.     On or about January 24, 2020, Plaintiff was told that he would receive a $500.00

bonus; however, Defendant only paid Plaintiff $440.00.

       70.     On January 26, 2020, Plaintiff’s treating physician ordered Plaintiff to be off from

work until February 2, 2020 “due to stress induced environment.”

       71.     On February 5, 2020, Rivera threatened Plaintiff again. Specifically, Rivera pulled

up to Plaintiff and from his car told Plaintiff: “If I ever see you on the street and you approach me,

there’s going to be a problem.” Rivera continued, telling Plaintiff that it was Plaintiff’s fault that
Case 8:21-cv-00126-SCB-TGW Document 1 Filed 01/15/21 Page 11 of 19 PageID 11




he was terminated because Plaintiff “said all this shit about me and Brittany.” Plaintiff informed

Naugle of Rivera’s threatening behavior.

        72.     On February 6, 2020, Willer finally responded to Plaintiff’s January 20, 2020 email

and dismissed Plaintiff’s concerns.

        73.     On March 6, 2020, Plaintiff submitted his letter of resignation. Plaintiff provided

a detailed explanation as to why he felt that he was forced to resign due to the ongoing harassment,

discrimination, and retaliation. Plaintiff noted that all he wanted from Defendant was “for

someone to take these complaints seriously.”           Valenzuela sent Plaintiff a text message

acknowledging Plaintiff’s resignation. No other member of Defendant’s management contacted

Plaintiff regarding his detailed resignation letter.

                                          COUNT I
                                TITLE VII—SEX HARASSMENT

        74.     Plaintiff, WESLEY KENYON, re-alleges and adopts, as if fully set forth herein,

the allegations stated in Paragraphs one (1) through seventy-three (73).

        75.     Plaintiff, a homosexual male, is a member of a protected class under Title VII of

the Civil Rights Act of 1964, 42 U.S.C. §2000e, et seq. (“Title VII”).

        76.     The aforementioned actions by Ivan Rivera, Billy Markley, Brittany Medina, and

Jason Ricklemann constitute unwelcome sex-based harassment.

        77.     The harassment was sufficiently severe or pervasive to alter the terms and

conditions of Plaintiff’s employment.

        78.     Defendant knew or should have known of the harassment of Plaintiff.

        79.     The aforementioned actions created a hostile environment and constitute

discrimination on the basis of gender/sex, in violation of Title VII.
Case 8:21-cv-00126-SCB-TGW Document 1 Filed 01/15/21 Page 12 of 19 PageID 12




           80.   The sex-based harassment and conduct of Rivera, Markley, Medina, and

Ricklemann created a hostile work environment which interfered with Plaintiff’s ability to perform

his job.

           81.   Defendant’s actions were intentional and encouraged an environment where

degradation based on sex was common and tolerated.

           82.   Defendant’s unlawful and discriminatory employment practices were done with

malice or with reckless indifference to the federally-protected rights of Plaintiff.

           83.   As a result of Defendant’s unlawful discrimination, Plaintiff has suffered and

continues to suffer damages.

           WHEREFORE, Plaintiff prays for the following damages against Defendant:

                 a.     Back pay and benefits;

                 b.     Prejudgment interest on back pay and benefits;

                 c.     Front pay and benefits;

                 d.     Compensatory damages for emotional pain and suffering,

                        inconvenience, loss of enjoyment of life and humiliation;

                 e.     Punitive damages;

                 f.     Attorneys’ fees and costs;

                 g.     Injunctive relief; and

                 h.     For any other relief this Court deems just and equitable.

                                       COUNT II
                      FLORIDA CIVIL RIGHTS ACT—SEX HARASSMENT

           84.   Plaintiff, WESLEY KENYON, re-alleges and adopts, as if fully set forth herein,

the allegations stated in Paragraphs one (1) through seventy-three (73).
Case 8:21-cv-00126-SCB-TGW Document 1 Filed 01/15/21 Page 13 of 19 PageID 13




           85.   Plaintiff, a homosexual male, is a member of a protected class under the Florida

Civil Rights Act, Chapter 760, Florida Statutes (“FCRA”).

           86.   The aforementioned actions by Ivan Rivera, Billy Markley, Brittany Medina, and

Jason Ricklemann constitute unwelcome sex-based harassment.

           87.   The harassment was sufficiently severe or pervasive to alter the terms and

conditions of Plaintiff’s employment.

           88.   Defendant knew or should have known of the harassment of Plaintiff.

           89.   The aforementioned actions created a hostile environment and constitute

discrimination on the basis of gender/sex, in violation of the Florida Civil Rights Act.

           90.   The sex-based harassment and conduct of Rivera, Markley, Medina, and

Ricklemann created a hostile work environment which interfered with Plaintiff’s ability to perform

his job.

           91.   Defendant’s actions were intentional and encouraged an environment where

degradation based on sex was common and tolerated.

           92.   Defendant’s unlawful and discriminatory employment practices were done with

malice or with reckless indifference to the state-protected rights of Plaintiff.

           93.   As a result of Defendant’s unlawful discrimination, Plaintiff has suffered and

continues to suffer damages.

           WHEREFORE, Plaintiff prays for the following damages against Defendant:

                 a.     Back pay and benefits;

                 b.     Prejudgment interest on back pay and benefits;

                 c.     Front pay and benefits;
Case 8:21-cv-00126-SCB-TGW Document 1 Filed 01/15/21 Page 14 of 19 PageID 14




               d.       Compensatory damages for emotional pain and suffering,

                        inconvenience, loss of enjoyment of life and humiliation;

               e.       Punitive damages;

               f.       Attorneys’ fees and costs;

               g.       Injunctive relief; and

               h.       For any other relief this Court deems just and equitable.

                                         COUNT III
                             TITLE VII - SEX DISCRIMINATION

       94.     Plaintiff, WESLEY KENYON, re-alleges and adopts, as if fully set forth herein,

the allegations stated in Paragraphs one (1) through seventy-three (73).

       95.     Plaintiff, a homosexual male, is a member of a protected class under Title VII of

the Civil Rights Act of 1964, 42 U.S.C. §2000e, et seq. (“Title VII”).

       96.     By the conduct described above, Defendant engaged in unlawful employment

practices and discriminated against Plaintiff on account of his sex by denying Plaintiff bonuses

and constructively discharging Plaintiff from his employment.

       97.     Defendant’s adverse employment actions toward Plaintiff were motivated by sex-

based considerations.

       98.     Defendant’s unlawful and discriminatory employment practices toward Plaintiff

were intentional.

       99.     Defendant’s unlawful and discriminatory employment practices were done with

malice or with reckless indifference to the federal-protected rights of Plaintiff.

       100.    As a result of Defendant’s unlawful discrimination, Plaintiff has suffered and

continues to suffer damages.

       WHEREFORE, Plaintiff prays for the following damages against Defendant:
Case 8:21-cv-00126-SCB-TGW Document 1 Filed 01/15/21 Page 15 of 19 PageID 15




               a.       Back pay and benefits;

               b.       Prejudgment interest on back pay and benefits;

               c.       Front pay and benefits;

               d.       Compensatory damages for emotional pain and suffering,

                        inconvenience, loss of enjoyment of life and humiliation;

               e.       Punitive damages;

               f.       Attorneys’ fees and costs;

               g.       Injunctive relief; and

               h.       For any other relief this Court deems just and equitable.

                                  COUNT IV
                FLORIDA CIVIL RIGHTS ACT - SEX DISCRIMINATION

       101.    Plaintiff, WESLEY KENYON, re-alleges and adopts, as if fully set forth herein,

the allegations stated in Paragraphs one (1) through seventy-three (73).

       102.    Plaintiff, a homosexual male, is a member of a protected class under the Florida

Civil Rights Act, Chapter 760, Florida Statutes (“FCRA”).

       103.    By the conduct described above, Defendant engaged in unlawful employment

practices and discriminated against Plaintiff on account of his sex by denying Plaintiff bonuses

and constructively discharging Plaintiff from his employment.

       104.    Defendant’s adverse employment actions toward Plaintiff was motivated by sex-

based considerations.

       105.    Defendant’s unlawful and discriminatory employment practices toward Plaintiff

were intentional.

       106.    Defendant’s unlawful and discriminatory employment practices were done with

malice or with reckless indifference to the state-protected rights of Plaintiff.
Case 8:21-cv-00126-SCB-TGW Document 1 Filed 01/15/21 Page 16 of 19 PageID 16




       107.    As a result of Defendant’s unlawful discrimination, Plaintiff has suffered and

continues to suffer damages.

       WHEREFORE, Plaintiff prays for the following damages against Defendant:

               a.     Back pay and benefits;

               b.     Prejudgment interest on back pay and benefits;

               c.     Front pay and benefits;

               d.     Compensatory damages for emotional pain and suffering,

                      inconvenience, loss of enjoyment of life and humiliation;

               e.     Punitive damages;

               f.     Attorneys’ fees and costs;

               g.     Injunctive relief; and

               h.     For any other relief this Court deems just and equitable.

                                        COUNT V
                                 TITLE VII – RETALIATION

       108.    Plaintiff, WESLEY KENYON, re-alleges and adopts, as if fully set forth herein,

the allegations stated in Paragraphs one (1) through seventy-three (73).

       109.    Plaintiff engaged in protected activity by opposing an employment practice made

unlawful by Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e, et seq. (“Title VII”).

Specifically, Plaintiff opposed sex-based harassment, discrimination, and retaliation by making

reasonable, good-faith complaints regarding the same.

       110.    In retaliation for engaging in protected activity, Plaintiff suffered adverse

employment actions when he was harassed, reprimanded, denied bonuses, and was constructively

discharged by Defendant.
Case 8:21-cv-00126-SCB-TGW Document 1 Filed 01/15/21 Page 17 of 19 PageID 17




       111.    Stated differently, the adverse employment actions suffered by Plaintiff at the hands

of Defendant are causally connected to his opposition and resistance of sex-based harassment,

discrimination and retaliation.

       112.    The aforementioned actions by Defendant constitute retaliation by Defendant in

violation of Title VII of the Civil Rights Act of 1964.

       113.    Defendant’s unlawful and discriminatory employment practices were done with

malice or with reckless indifference to the federally-protected rights of Plaintiff.

       114.    As a result of Defendant’s unlawful retaliation, Plaintiff has suffered and continues

to suffer damages.

       WHEREFORE, Plaintiff prays for the following damages against Defendant:

               a.      Back pay and benefits;

               b.      Prejudgment interest on back pay and benefits;

               c.      Front pay and benefits;

               d.      Compensatory damages for emotional pain and suffering,

                       inconvenience, loss of enjoyment of life and humiliation;

               e.      Punitive damages;

               f.      Attorneys’ fees and costs;

               g.      Injunctive relief; and

               h.      For any other relief this Court deems just and equitable.

                                    COUNT VI
                     FLORIDA CIVIL RIGHTS ACT—RETALIATION

       115.    Plaintiff, WESLEY KENYON, re-alleges and adopts, as if fully set forth herein,

the allegations stated in Paragraphs one (1) through seventy-three (73).
Case 8:21-cv-00126-SCB-TGW Document 1 Filed 01/15/21 Page 18 of 19 PageID 18




       116.    Plaintiff engaged in protected activity by opposing an employment practice made

unlawful by the Florida Civil Rights Act, Chapter 760, Florida Statutes (“FCRA”). Specifically,

Plaintiff opposed sex-based harassment, discrimination and retaliation by making reasonable,

good-faith complaints regarding the same.

       117.    In retaliation for engaging in protected activity, Plaintiff suffered adverse

employment actions when Plaintiff was harassed, reprimanded, denied bonuses, and was

constructively discharged by Defendant.

       118.    Stated differently, the adverse employment actions suffered by Plaintiff at the hands

of Defendants are causally connected to his opposition and resistance of sex-based harassment,

discrimination and retaliation.

       119.    The aforementioned actions by Defendant constitute retaliation by Defendant in

violation of the Florida Civil Rights Act.

       120.    Defendant’s unlawful and discriminatory employment practices were done with

malice or with reckless indifference to the state-protected rights of Plaintiff.

       121.    As a result of Defendant’s unlawful retaliation, Plaintiff has suffered and continues

to suffer damages.

       WHEREFORE, Plaintiff prays for the following damages against Defendant:

               a.      Back pay and benefits;

               b.      Prejudgment interest on back pay and benefits;

               c.      Front pay and benefits;

               d.      Compensatory damages for emotional pain and suffering,

                       inconvenience, loss of enjoyment of life and humiliation;

               e.      Punitive damages;
Case 8:21-cv-00126-SCB-TGW Document 1 Filed 01/15/21 Page 19 of 19 PageID 19




             f.     Attorneys’ fees and costs;

             g.     Injunctive relief; and

             h.     For any other relief this Court deems just and equitable.

                              DEMAND FOR JURY TRIAL

      122.   Plaintiff, WESLEY KENYON, demands a trial by jury on all issues so triable.

             DATED this 15th day of January 2021.

                                             FLORIN GRAY BOUZAS OWENS, LLC

                                             Gregory A. Owens_______________________
                                             GREGORY A. OWENS, ESQUIRE
                                             Florida Bar No.: 51366
                                             greg@fgbolaw.com
                                             WOLFGANG M. FLORIN, ESQUIRE
                                             Florida Bar No.: 907804
                                             wolfgang@fgbolaw.com
                                             16524 Pointe Village Drive, Suite 100
                                             Lutz, Florida 33558
                                             (727) 254-5255
                                             (727) 483-7942 (fax)
                                             Trial Attorneys for Plaintiff
